         Case 1:19-cv-07945-PAE-SLC Document 37 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DEVIN WHITE,

                                Plaintiff,

         against
                                                     CIVIL ACTION NO.: 19 Civ. 7945 (PAE) (SLC)

                                                                        ORDER
NEW YORK CITY POLICE DEPARTMENT, et al.,

                                Defendants.


         SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff Devin White was directed to file an amended complaint replacing the John Doe

defendants with the names of the defendants he is seeking to sue in this action by May 21, 2020.

(ECF No. 32). He did not do so. Mr. White was then ordered to file the amended complaint by

June 12, 2020. (ECF No. 36). He did not do so. Mr. White is granted a third and final chance to

file an amended complaint by Wednesday, July 22, 2020. Failure to comply with this Order or to

otherwise contact the Court regarding the delay will result in a recommendation to the

Honorable Paul A. Engelmayer that this action be dismissed for failure to prosecute.


Dated:             New York, New York
                   June 22, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
